Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/738,891, filed 01/09/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes as a continuation of the above mentioned application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the export time period" in line 1.  It is not clear to which previous limitation the “the export time period” refers to.  The limitation “the export time period” may refer back to either “a first export time period” or “a second export time period”.  Applicant is advised to revise the limitation in order to have proper antecedence to one of the limitations mentioned above.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the export time period" in line 2.  It is not clear to which previous limitation the “the export time period” refers to.  The limitation “the export time period” may refer back to either “a first export time period” or “a second export time period”.  Applicant is advised to revise the limitation in order to have proper antecedence to one of the limitations mentioned above.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 recites the limitation "the export time period" in line 1.  It is not clear to which previous limitation the “the export time period” refers to.  The limitation “the export time period” may refer back to either “a first export time period” or “a second export time period”.  Applicant is advised to revise the limitation in order to have proper antecedence to one of the limitations mentioned above.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11, 13-14, 18, 20-23, 25 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. 11,258,684 (hereinafter US Pat. 684). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rejections:
Regarding claim 11 of the application, claim 3 of US Pat 684 shows:
Application
US Pat. 684
11. (New) A computer-implemented method for obtaining inband telemetry (INT) data from packets and periodically reporting the INT data, the method comprising: 

receiving, by a network device, a plurality of packets in a flow of data packets during a first export time period; 

based on determining that an end of the first export time period has been reached, sending to one or more collectors a plurality of first computed telemetry metrics in a first telemetry packet; and 

continually receiving, by the network device, a flow of second received packets in the flow of data packets during a second export time period; and 

updating a plurality of second computed telemetry metrics based on the flow of second received packets to modify a second computed telemetry metric.
NOTE: Dependent claim 3 includes all the limitations of independent claim 1.

1. A method for network telemetry, the method comprising: 

configuring, by a network device, a flow table that stores a plurality of telemetry metrics of a packet flow, wherein each respective telemetry metric of the plurality of telemetry metrics: (a) corresponds to a respective tracking time period of a first plurality of tracking time periods, and (b) is calculated based on inband telemetry (INT) data of packets of a packet flow received during the respective tracking time period; 

receiving, by the network device, a packet of the packet flow during a particular time period of the first plurality of tracking time periods; 

updating the flow table based on INT data of the received packet to modify a telemetry metric of the plurality of telemetry metrics, the telemetry metric corresponding to the particular time period; and 

at an end of an export time period, forwarding to an INT collector the plurality of telemetry metrics of the flow table, wherein the export time period comprises a second plurality of tracking time periods.

3. The method of claim 1, wherein each respective telemetry metric of the plurality of telemetry metrics corresponds to one respective time period of N tracking time periods, the method further comprising: 

receiving, by the network device, a new packet of the packet flow, the new packet being received during a new time period that follows the N tracking time periods; 

deleting the oldest telemetry metric of the plurality of telemetry metrics from the flow table; calculating a new telemetry metric based on INT data of the new packet; and 

storing the new telemetry metric in the flow table.


Regarding claim 13 of the application, claim 17 of US Pat 684 shows:
Application
US Pat. 684
13.(New) The method of claim 11, further comprising: 

determining that an end of the first export time period has not been reached: continually receiving, by the network device, one or more further received packets in the flow of data packets; and 

updating a plurality of computed telemetry metrics based on the one or more further received packets to modify a first computed telemetry metric (Claim 3 of modified US Pat 684).

17. The network device of claim 15, wherein each respective telemetry metric of the plurality of telemetry metrics corresponds to one respective time period of N tracking time periods, and wherein the control circuitry is further configured to: 

receive, during a new time period that follows the N tracking time periods, a new packet of the packet flow; 

delete the oldest telemetry metric of the plurality of telemetry metrics from the flow table; calculate a new telemetry metric based on INT data of the new packet; and 

store the new telemetry metric in the flow table.


Regarding claim 14 of the application, claim 4 of US Pat 684 shows:
Application
US Pat. 684
14. (New) The method of claim 13, wherein the export time period and a subsequent export time period each correspond to an integer multiple of a tracking time period.
4. The method of claim 3, wherein the second plurality of tracking time periods of the export time period comprises N tracking time periods.



Regarding claim 18 of the application, claim 17 of US Pat 684 shows:
Application
US Pat. 684
18. (New) One or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method of obtaining telemetry data from a flow of data packets and periodically reporting aggregated flow-based telemetry metrics, the method comprising: 

receiving, by a network device, a plurality of packets in the flow of data packets during a first export time period; 

based on determining that an end of the first export time period has been reached, sending to one or more collectors the plurality of first computed telemetry metrics in a first telemetry packet; and continually receiving, by the network device, a flow of second received packets in the flow of data packets during a second export time period; and 

updating a plurality of second computed telemetry metrics based on the flow of second received packets to modify a second computed telemetry metric.
NOTE: Dependent claim 17 includes all the limitations of independent claim 15.

15. A network device comprising: 

memory configuring to store a flow table, the flow table comprising a plurality of telemetry metrics of a packet flow, wherein each respective telemetry metric of the plurality of telemetry metrics: (a) corresponds to a respective tracking time period of a first plurality of tracking time periods, and (b) is calculated based on inband telemetry (INT) data of packets of a packet flow received during the respective tracking time period; a control circuitry configured to: 

receive, during a particular time period of the first plurality of tracking time periods, a packet of the packet flow; 

update the flow table to modify a telemetry metric of the plurality of telemetry metrics based on INT data of the received packet, the telemetry metric corresponding to the particular time period; and 

a communication circuitry configured to at an end of an export time period, forward to an INT collector the plurality of telemetry metrics of the flow table, wherein the export time period comprises a second plurality of tracking time periods.

17. The network device of claim 15, wherein each respective telemetry metric of the plurality of telemetry metrics corresponds to one respective time period of N tracking time periods, and wherein the control circuitry is further configured to: 

receive, during a new time period that follows the N tracking time periods, a new packet of the packet flow; 

delete the oldest telemetry metric of the plurality of telemetry metrics from the flow table; calculate a new telemetry metric based on INT data of the new packet; and 

store the new telemetry metric in the flow table.


Regarding claim 20 of the application, claim 20 of US Pat 684 shows:
Application
US Pat. 684
20. (New) The one or more non-transitory computer-readable media of claim 18, wherein the first export time period comprises a plurality of tracking time periods of varying length.
20. The network device of claim 19, wherein length of each tracking time period (T) of the first plurality of tracking time periods is calculated according to a formula T=(M*E)/N, wherein M is a degree of overlap, and E is length of the export time period.


Regarding claim 21 of the application, claim 17 of US Pat 684 shows:
Application
US Pat. 684
21. (New) The one or more non-transitory computer-readable media of claim 18, wherein the method further comprises: 

based on determining that an end of the first export time period has not been reached: continually receiving, by the network device, one or more further received packets in the flow of data packets; and 

updating a plurality of computed telemetry metrics based on the one or more further received packets to modify a first computed telemetry metric.
17. The network device of claim 15, wherein each respective telemetry metric of the plurality of telemetry metrics corresponds to one respective time period of N tracking time periods, and wherein the control circuitry is further configured to: 

receive, during a new time period that follows the N tracking time periods, a new packet of the packet flow; 

delete the oldest telemetry metric of the plurality of telemetry metrics from the flow table; calculate a new telemetry metric based on INT data of the new packet; and 

store the new telemetry metric in the flow table.


Regarding claim 22 of the application, claim 15 of US Pat 684 shows:
Application
US Pat. 684
22. (New) The one or more non-transitory computer-readable media of claim 21, wherein the one or more updated telemetry metrics comprise a plurality of flow telemetry metrics of the first export time period.
15.  … wherein each respective telemetry metric of the plurality of telemetry metrics: (a) corresponds to a respective tracking time period of a first plurality of tracking time periods…


Regarding claim 23 of the application, claim 15 of US Pat 684 shows:
Application
US Pat. 684
23. (New) The one or more non-transitory computer-readable media of claim 18, wherein the one or more updated telemetry metrics comprise packet flow telemetry metrics calculated for tracking time periods during which at least one packet of the received packet flow was received.
15.  …wherein each respective telemetry metric of the plurality of telemetry metrics: (a) corresponds to a respective tracking time period of a first plurality of tracking time periods, and (b) is calculated based on inband telemetry (INT) data of packets of a packet flow received during the respective tracking time period; a control circuitry configured to: receive, during a particular time period of the first plurality of tracking time periods, a packet of the packet flow…



Regarding claim 25 of the application, claim 17 of US Pat 684 shows:
Application
US Pat. 684
25. (New) A network device comprising: 

one or more memories storing computer readable instructions configured to cause one or more processors to store telemetry metrics in an aggregation table, the aggregation table comprising a plurality of first aggregated telemetry metrics and a plurality of second aggregated telemetry metrics, each of the first and second plurality of aggregated telemetry metrics corresponding to a telemetry characteristic; 

a control circuitry configured to: continually receive, during a first export time period and a second export time period, a corresponding plurality of first received packets and a plurality of second received packets in a packet flow; 

continually update a first plurality of first aggregated telemetry metrics in the aggregation table based on telemetry data associated with the plurality of first received packets; 

continually update a second plurality of second aggregated telemetry metrics in the aggregation table based on telemetry data associated with the plurality of second received packets; and 

a communication circuitry configured to: at an end of the first export time period, send to a network collector the plurality of aggregated telemetry metrics in the aggregation table.
NOTE: Dependent claim 17 includes all the limitations of independent claim 15.

15. A network device comprising: 

memory configuring to store a flow table, the flow table comprising a plurality of telemetry metrics of a packet flow, wherein each respective telemetry metric of the plurality of telemetry metrics: (a) corresponds to a respective tracking time period of a first plurality of tracking time periods, and (b) is calculated based on inband telemetry (INT) data of packets of a packet flow received during the respective tracking time period; a control circuitry configured to: 

receive, during a particular time period of the first plurality of tracking time periods, a packet of the packet flow; 

update the flow table to modify a telemetry metric of the plurality of telemetry metrics based on INT data of the received packet, the telemetry metric corresponding to the particular time period; and 

a communication circuitry configured to at an end of an export time period, forward to an INT collector the plurality of telemetry metrics of the flow table, wherein the export time period comprises a second plurality of tracking time periods.

17. The network device of claim 15, wherein each respective telemetry metric of the plurality of telemetry metrics corresponds to one respective time period of N tracking time periods, and wherein the control circuitry is further configured to: 

receive, during a new time period that follows the N tracking time periods, a new packet of the packet flow; 

delete the oldest telemetry metric of the plurality of telemetry metrics from the flow table; calculate a new telemetry metric based on INT data of the new packet; and 

store the new telemetry metric in the flow table.


Regarding claim 28 of the application, claim 18 of US Pat 684 shows:
Application
US Pat. 684
28. (New) The network device of claim 25, wherein the first export time period comprises an integer multiple of a time period.
18. The network device of claim 17, wherein the second plurality of tracking time periods of the export time period comprises N tracking time periods.




Claims 12, 19 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of US Pat 684 in view of the alternative embodiment of US Pat 684.
Regarding claim 12 of the application, US Pat 684 shows all of the elements except wherein updating the plurality of computed INT metrics comprises computing a minimum, a maximum, an average, a variance, a jitter, a standard deviation, a mode, or any combination thereof of a corresponding INT metric.
However, the above-mentioned claim limitations are well-established in the art as evidenced by the alternative embodiment of US Pat 684.  Specifically, US Pat 684 shows wherein updating the plurality of computed INT metrics comprises computing a minimum, a maximum, an average, a variance, a jitter, a standard deviation, a mode, or any combination thereof of a corresponding INT metric (claim 2).
In view of the above, having the system of US Pat 684, then given the well-established teaching of alternative embodiment of US Pat 684, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat 684 as taught by alternative embodiment of US Pat 684, in order to provide motivation for allowing the collector to better analyze, for example, short-term spikes in latency (col. 2, lines 24-25 of US Pat 684).
Regarding claim 19 of the application, US Pat 684 shows all of the elements except wherein the plurality of computed telemetry metrics comprise one or more of: per hop minimum latency, per hop maximum latency, per hop average latency, per hop variance of latency, per hop jitter of latency, per hop standard deviation of latency, and per hop mode of latency.
However, the above-mentioned claim limitations are well-established in the art as evidenced by the alternative embodiment of US Pat 684.  Specifically, US Pat 684 shows wherein the plurality of computed telemetry metrics comprise one or more of: per hop minimum latency, per hop maximum latency, per hop average latency, per hop variance of latency, per hop jitter of latency, per hop standard deviation of latency, and per hop mode of latency (claim 16).
In view of the above, having the system of US Pat 684, then given the well-established teaching of alternative embodiment of US Pat 684, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat 684 as taught by alternative embodiment of US Pat 684, in order to provide motivation for allowing the collector to better analyze, for example, short-term spikes in latency (col. 2, lines 24-25 of US Pat 684).
Regarding claim 26 of the application, US Pat 684 shows all of the elements except wherein the plurality of aggregated telemetry metrics comprises one or more of: per hop minimum latency, per hop maximum latency, per hop average latency, per hop variance of latency, per hop jitter of latency, per hop standard deviation of latency, and per hop mode of latency.
However, the above-mentioned claim limitations are well-established in the art as evidenced by the alternative embodiment of US Pat 684.  Specifically, US Pat 684 shows wherein the plurality of aggregated telemetry metrics comprises one or more of: per hop minimum latency, per hop maximum latency, per hop average latency, per hop variance of latency, per hop jitter of latency, per hop standard deviation of latency, and per hop mode of latency (claim 16).
In view of the above, having the system of US Pat 684, then given the well-established teaching of alternative embodiment of US Pat 684, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat 684 as taught by alternative embodiment of US Pat 684, in order to provide motivation for allowing the collector to better analyze, for example, short-term spikes in latency (col. 2, lines 24-25 of US Pat 684).

Claims 15, 27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of US Pat 684 in view of KS et al. (US 2021/0112011; hereinafter KS).
Regarding claim 15 of the application, US Pat 684 shows all of the elements except
wherein a subsequent export time period is greater than the export time period.
However, the above-mentioned claim limitations are well-established in the art as evidenced by KS.  Specifically, KS shows wherein a subsequent export time period is greater than the export time period (Par. 0074; noted machine learning device 30 may generate the altered configuration parameters and send the altered configuration parameters to network devices 42 or flow collector 47 and network devices 42 or flow collector 47 may apply the altered configuration parameters to themselves (network devices 42 or flow collector 47). Network devices 42 or flow collector 47 may then operate on subscriber packet flows based on the altered configuration parameters. For example, if the configured inactivity export timeout and activity export timeout parameters are too low, a large amount of data will be exported putting a high load on the flow exporter and the flow collector. Machine learning device 30 may determine based on application of a machine learned model that the inactivity export timeout value and the activity export timeout value should be raised and may raise them accordingly. If the configured inactivity export timeout and activity export timeout parameters are too high, machine learning device 30 may determine based on application of the machine learned model that the inactivity export timeout value and the activity export timeout value are too high and lower them accordingly.).
In view of the above, having the system of US Pat 684, then given the well-established teaching of KS, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat 684 as taught by KS, in order to provide motivation to improve network performance by dynamically tuning these static configuration parameters on the network devices while the network devices are live (Par. 0011 of KS).
Regarding claim 27 of the application, US Pat 684 shows all of the elements except
wherein the export time period is longer than a threshold export time period.
However, the above-mentioned claim limitations are well-established in the art as evidenced by KS.  Specifically, KS shows wherein the export time period is longer than a threshold export time period (Par. 0074; noted machine learning device 30 may generate the altered configuration parameters and send the altered configuration parameters to network devices 42 or flow collector 47 and network devices 42 or flow collector 47 may apply the altered configuration parameters to themselves (network devices 42 or flow collector 47). Network devices 42 or flow collector 47 may then operate on subscriber packet flows based on the altered configuration parameters. For example, if the configured inactivity export timeout and activity export timeout parameters are too low, a large amount of data will be exported putting a high load on the flow exporter and the flow collector. Machine learning device 30 may determine based on application of a machine learned model that the inactivity export timeout value and the activity export timeout value should be raised and may raise them accordingly. If the configured inactivity export timeout and activity export timeout parameters are too high, machine learning device 30 may determine based on application of the machine learned model that the inactivity export timeout value and the activity export timeout value are too high and lower them accordingly.).
In view of the above, having the system of US Pat 684, then given the well-established teaching of KS, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat 684 as taught by KS, in order to provide motivation to improve network performance by dynamically tuning these static configuration parameters on the network devices while the network devices are live (Par. 0011 of KS).
Regarding claim 29 of the application, US Pat 684 shows all of the elements except
wherein the second export time period is smaller than an integer multiple of the time period.
However, the above-mentioned claim limitations are well-established in the art as evidenced by KS.  Specifically, KS shows wherein the second export time period is smaller than an integer multiple of the time period (Par. 0074; noted machine learning device 30 may generate the altered configuration parameters and send the altered configuration parameters to network devices 42 or flow collector 47 and network devices 42 or flow collector 47 may apply the altered configuration parameters to themselves (network devices 42 or flow collector 47). Network devices 42 or flow collector 47 may then operate on subscriber packet flows based on the altered configuration parameters. For example, if the configured inactivity export timeout and activity export timeout parameters are too low, a large amount of data will be exported putting a high load on the flow exporter and the flow collector. Machine learning device 30 may determine based on application of a machine learned model that the inactivity export timeout value and the activity export timeout value should be raised and may raise them accordingly. If the configured inactivity export timeout and activity export timeout parameters are too high, machine learning device 30 may determine based on application of the machine learned model that the inactivity export timeout value and the activity export timeout value are too high and lower them accordingly.).
In view of the above, having the system of US Pat 684, then given the well-established teaching of KS, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat 684 as taught by KS, in order to provide motivation to improve network performance by dynamically tuning these static configuration parameters on the network devices while the network devices are live (Par. 0011 of KS).

Claims 16-17, 24 and 30 rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of US Pat 684in view of Mortensen et al. (US 2022/0070051; hereinafter Mortensen).
Regarding claim 16 of the application, US Pat 684 shows all of the elements except wherein the INT data provides supplemental statistical information that is relevant to a plurality of first aggregated INT metrics when the first INT packet is not successfully sent to the one or more collectors.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Mortensen.  Specifically, Mortensen shows wherein the INT data provides supplemental statistical information that is relevant to a plurality of first aggregated INT metrics when the first INT packet is not successfully sent to the one or more collectors (Par. 0095-0096; noted when a device fails, data collector 702 may match the failure data for the device (e.g., its crash trace in telemetry 708) to a specific problem identifier, such as a bug ID. This is trivial, in most cases, since most software failure states include a backtrace showing the call stack for the issue, which is usually very unique to each problem identifier. Upon matching the failed state to the specific known bug ID, data collector 702 may save all of the telemetry 708, including any derived metadata, leading up to the failure event).
In view of the above, having the system of US Pat 684, then given the well-established teaching of Mortensen, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat 684 as taught by Mortensen, in order to provide motivation to efficiently address root cause problems in the network (Par. 0004 of Mortensen).
Regarding claim 17 of the application, US Pat 684 shows all of the elements except wherein the INT data provides supplemental statistical information that is relevant to a plurality of second aggregated INT metrics when the second INT packet is not successfully sent to the one or more collectors.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Mortensen.  Specifically, Mortensen shows wherein the INT data provides supplemental statistical information that is relevant to a plurality of second aggregated INT metrics when the second INT packet is not successfully sent to the one or more collectors (Par. 0095-0096; noted when a device fails, data collector 702 may match the failure data for the device (e.g., its crash trace in telemetry 708) to a specific problem identifier, such as a bug ID. This is trivial, in most cases, since most software failure states include a backtrace showing the call stack for the issue, which is usually very unique to each problem identifier. Upon matching the failed state to the specific known bug ID, data collector 702 may save all of the telemetry 708, including any derived metadata, leading up to the failure event).
In view of the above, having the system of US Pat 684, then given the well-established teaching of Mortensen, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat 684 as taught by Mortensen, in order to provide motivation to efficiently address root cause problems in the network (Par. 0004 of Mortensen).
Regarding claim 24 of the application, US Pat 684 shows all of the elements except wherein the telemetry data provides additional statistical information that is relevant to the plurality of second computed telemetry metrics when the second telemetry packet is not received by the collector.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Mortensen.  Specifically, Mortensen shows wherein the telemetry data provides additional statistical information that is relevant to the plurality of second computed telemetry metrics when the second telemetry packet is not received by the collector (Par. 0095-0096; noted when a device fails, data collector 702 may match the failure data for the device (e.g., its crash trace in telemetry 708) to a specific problem identifier, such as a bug ID. This is trivial, in most cases, since most software failure states include a backtrace showing the call stack for the issue, which is usually very unique to each problem identifier. Upon matching the failed state to the specific known bug ID, data collector 702 may save all of the telemetry 708, including any derived metadata, leading up to the failure event).
In view of the above, having the system of US Pat 684, then given the well-established teaching of Mortensen, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat 684 as taught by Mortensen, in order to provide motivation to efficiently address root cause problems in the network (Par. 0004 of Mortensen).
Regarding claim 30 of the application, US Pat 684 shows all of the elements except wherein the telemetry data provides supplemental statistical information that is relevant to the plurality of aggregated telemetry metrics when the second telemetry packet is not successfully sent to the one or more collectors.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Mortensen.  Specifically, Mortensen shows wherein the telemetry data provides supplemental statistical information that is relevant to the plurality of aggregated telemetry metrics when the second telemetry packet is not successfully sent to the one or more collectors (Par. 0095-0096; noted when a device fails, data collector 702 may match the failure data for the device (e.g., its crash trace in telemetry 708) to a specific problem identifier, such as a bug ID. This is trivial, in most cases, since most software failure states include a backtrace showing the call stack for the issue, which is usually very unique to each problem identifier. Upon matching the failed state to the specific known bug ID, data collector 702 may save all of the telemetry 708, including any derived metadata, leading up to the failure event).
In view of the above, having the system of US Pat 684, then given the well-established teaching of Mortensen, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat 684 as taught by Mortensen, in order to provide motivation to efficiently address root cause problems in the network (Par. 0004 of Mortensen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11019172 B2 – relates to determining to copy a packet to a particular temporary storage of a set of temporary storages of the hardware forwarding element.
US 20210084530 A1 - related to network telemetry, and is specifically related to adaptive management of an In-band Network Telemetry (INT) system in a communication network.
US 20190280927 A1 - relates to network performance loss measurement.
US 20130046819 A1 - relate generally to health care management solutions and, more particularly, relate to the provision of client telemetry data within standard messages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413